Case: 18-1993   Document: 108 Page:
         Case 1:15-cr-10338-FDS     1
                                Document Date
                                         3199 Filed:
                                               Filed06/08/2021   Entry
                                                     06/08/21 Page 1 ofID:
                                                                        1 6427137




                United States Court of Appeals
                                 For the First Circuit
                                    _____________________
  No. 18-1993
                               UNITED STATES OF AMERICA,

                                            Appellee,

                                                v.

                             HERZZON SANDOVAL, a/k/a Casper,

                                      Defendant, Appellant.


                                          JUDGMENT

                                      Entered: June 8, 2021

          This cause came on to be heard on appeal from the United States District Court for the
  District of Massachusetts and was argued by counsel.

        Upon consideration whereof, it is now here ordered, adjudged and decreed as follows:
  Herzzon Sandoval's conviction and sentence are affirmed.


                                                     By the Court:

                                                     Maria R. Hamilton, Clerk


  cc: Christopher John Pohl, Mark T. Quinlivan, Kelly Begg Lawrence, Donald Campbell Lockhart,
  Glenn A. MacKinlay, Kunal Pasricha, Martin F. Murphy, Madeleine Kristine Rodriguez, Christian
  Alexander Garcia, Herzzon Sandoval
